Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 1 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY SHEINDLIN,

Plaintiff,
Vv. COMPLAINT

JAMES BRADY,

Defendant.

PRELIMINARY STATEMENT

Plaintiff recognizes the delicate balance between one person's right to freedom
of speech and another's right to protect his good name. But here incontrovertible
proof compels the conclusion that defendant James Brady (“Brady”) committed and
will continue to commit defamation per se with actual malice to harm the reputation

of Plaintiff Gregory Sheindlin (“Sheindlin”).

Underlying Brady’s defamation are two New Yok State real estate-related
litigations that did not end in Brady’s favor. See Brady v. Berman, 18 cv 8459 (VEC)
2019 WL 4546535. In one of these cases, a unanimous petit jury found defendant
Brady liable for money damages to IGS Realty Co, LP (“IGS”). See /GS Realty Co,
LP. v. James H. Brady, Index No. 60356 1/2009 (Sup. Ct. N.Y. County) (“/GS Realty
I’). Then, represented by Sheindlin, IGS entered judgment and commenced an

enforcement proceeding. See IGS v. Brady, Index No. 159554/2017 (“Enforcement
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 2 of 27

Proceeding’’). Pursuant to a court order (Goetz, J.), IGS collected $1,705,535.71 to
satisfy the judgment. See Enforcement Proceeding (NY SCEF Doc. No. 64); and /GS

Realty I (NYSCEF Doc. No. 345 [Satisfaction of Judgment]).

Thereafter, Brady embarked on an unlawful campaign in the state and federal
courts to impugn the motivations and integrity of judicial officials, adversaries and
their attorneys, including Sheindlin, who were involved with the adverse state-court
decisions. See Brady v. IGS, 19 cv 10622 (PAE) 2020 WL 6049649 [citing Brady v.
Goldman, No. 16 Civ. 2287 (GBD)(SN) 2017 WL 496083 at 2 (S.D.N.Y. Feb. 3,
2017)]. It is for these reasons the mendacity of Brady’s statements has already been
adjudicated by numerous court decisions containing factual findings, repeated
warnings, sanctions, and injunctions prohibiting Brady from commencing any more

actions relating to his losses in the state-court adjudications. Brady v. IGS, Id.

Now, Brady has chosen a different strategy to attack his losses in state-court.
He is engaging in a campaign of defamation to impugn the integrity and motivations
of Gregory Sheindlin, the attorney who represented several of his adversaries in
state-court proceedings. More specifically, on August 13, 2020, Brady committed
per se defamation on the YouTube internet site by posting three videos with titles
stating: “Judge Judy's son Gregory Sheindlin stealing over $1.7 million dollars on

September 5, 2018.” See Exh. 2 to Sheindlin Decl. Brady’s intent to harm Sheindlin’s
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 3 of 27

personal and professional reputation was further evidenced by his follow-up postings
on YouTube that included the following: “Justice requires Gregory Sheindlin to
serve a long prison sentence and lose his law license so he can never inflict fraud
schemes again.” See Exh. 2-6. to Sheindlin Decl. To date, these videos have
garnered over 13,000 views. See Sheindlin Decl., § 22. On or about January 13,
2021, Brady committed per se defamation on the Craigslist internet site by posting
an advertisement for an attorney to represent him that included a statement accusing
Sheindlin of using false instruments in a fraud scheme to collect over 1.7 million
dollars. See Exh. 8 of Sheindlin Decl. On January 28, 2021, Brady committed per se
defamation when, in apparent response to Sheindlin’s second demand for him to
remove his defamatory statements from the internet, he authored an emailed
correspondence to forty-four people who work in the news industry that accused
Sheindlin of stealing his money, fraud and other unprofessional conduct during the

state-court litigations. See Exhs. 5 and 6 to Sheindlin Decl.

The uncontroverted evidence proves that defendant Brady committed
defamation per se. It also establishes Brady’s actual malice, as a matter of law, in
that he published his defamation despite his knowledge of numerous court decisions
telling him that they were false. This case presents an extraordinary circumstance

that not only warrants punitive damages against a vindictive, disgruntled, serial
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 4 of 27

litigant but requires an injunctive order directing Brady to remove the defamatory
posts and prohibiting him from future publications of similar statements.
I. PARTIES
Sheindlin is an attorney admitted to, and in good standing before, the New York
State and California bars. His law firm, Law Office of Gregory Sheindlin,
P.L.L.C. (d/b/a Sheindlin Law Firm) is located at 200 Vesey Street, New York,
New York 10281. He resides in the City of New York, State of New York
Brady is a person of legal age who resides in Wyckoff, New Jersey.
Hl. JURISDICTION
This Honorable Court has diversity jurisdiction to hear and decide this matter
pursuant to 28 U.S.C. section 1332 as this is a civil action where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and is between a plaintiff and defendant who are citizens of different states.
lil. FACTUAL ALLEGATIONS
IGS Realty I
On June 26, 2015, after a trial presided over by State Supreme Court Justice Judge
Barry Ostrager, a unanimous jury found defendant Brady in breach of three
personal guarantees relating to his lease agreements with his commercial
landlord, IGS, and said jury rejected all of Brady’s defenses and counterclaims.

See Brady v. IGS, 19 Civ. 10142 (09/08/2020 at p.3).
10.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 5 of 27

Robert Fass, Esq. represented IGS during the trial in JGS Realty I. See Sheindlin
Decl., [4 5, 6.

On July 29, 2016, approximately one year later, IGS retained Sheindlin to
represent it at a hearing to determine attorneys’ fees and settle the judgment. See
Sheindlin Decl., § 7.

On May 31, 2017, on behalf of IGS, Sheindlin filed judgment in the amount of
$1,458,002.33 (“Judgment”). See IGS Realty I (NYSCEF Doc. 331); Sheindlin
Decl, ¥ 8.

On April 13, 2017, the Appellate Division, First Department unanimously
affirmed Supreme Court’s denial of Brady’s motion to set aside the jury verdict.
See /GS Realty I, 149 A.D.3d 523 (1st Dept. 2017); and 32 N.Y.3d 927 (Aug. 30,
2018) [motion for re-argument and leave to appeal denied].

On June 7, 2018, the Appellate Division, First Department denied Brady’s motion
that attacked the verdict, holding his arguments were previously raised and
rejected by it and thus barred by the law of the case. See JGS Realty I, 162 A.D.3d
444 (1st Dept. 2018).

On October 23, 2018, the New York State Court of Appeals rejected Brady’s
motion for re-argument and denied his application for leave to appeal. See JGS

Realty I, 32 N.Y .3d 1053.
11.

12.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 6 of 27

IGS Enforcement Proceeding

On October 27, 2017, IGS, represented by Sheindlin in the Enforcement
Proceeding, filed a Petition against defendant Brady, a Respondent-Debtor, and
it named over twenty respondents-creditors (/d., ECF 1) — each of whom was a
creditor resulting from sanctions imposed against Brady by New York courts.
See James Brady v. Jeffrey Katz et al., Index No. 654226/2013 (01/30/2015)
(NYSCEF Doc. 296)! and James Brady v. 450 West 31st Street Owners Corp et
al., Index No. 157779/2013 (09/10/2015) (NYSCEF Doe. 227) ”.

On May 23, 2018, the court (Goetz, J.) issued an order directing Brady to turn
over the shares and proprietary leases in his commercial cooperative units to the
New York City Marshall’s Office and ordered that Office to conduct a public
auction and distribute the sale proceeds to pay any judgment debtor or lien holder.

See JGS Enforcement Proceeding (NYSCEF Doc. No. 64).

 

In James Brady v. Jeffrey Katz et al., Index No. 654226/2013 (01/30/2015) (NYSCEF Doc.
296), the court ordered Brady to pay sanctions to two defendants in the respective amounts of
$79,263.87 and $79,263.87.

In James Brady v. 450 West 31st Street Owners Corp et al., Index No. 157779/2013
(09/10/2015) (NYSCEF Doc. 227), the court ordered Brady to pay sanctions to Defendants
450 West 31st Street Owners Corp. and its board members in the sum of $103,063.53,
Defendants Owain Hughes Chodosh Realty Services Inc. and Jon Chodosh in the amount of
$17,560.50 and Defendants Stanley Kaufman, Esq., Kaufman, Friedman et al., Vincent Hanley
and Hanley & Goble in the amount of $53,844.10.
13.

14.

15.

16.

17.

18.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 7 of 27

On September 5, 2018, prior to the public auction, Brady sold his commercial
cooperative apartment for approximately $9.5 million dollars. Sheindlin Decl.,
qq 71-13.

Each of the above-described judgment debtors were paid from the process of this
sale at the closing. See Sheindlin Decl., ¥ 14.

On behalf of IGS, the New York City Marshall’s Office collected $1,705,535.71
from the proceeds of the sale. See Exh. 15 to Sheindlin Decl.

Ultimately, with respect to IGS’ Judgment, the sale proceeds were distributed as
follows: (i) $1,624,003.37 for IGS; and (ii) $81,532.34 retained by the New York
City Marshall as his statutory and poundage fees. See Sheindlin Decl., J 16.

On September 19, 2018, a Satisfaction of Judgement was filed in /GS Realty I.
See Sheindlin Decl., ¥ 17; and IGS Realty I(NYSCEF Doc. No. 345).

Brady’s Campaign to Impugn Motivations and Integrity of Anyone
Involved with the Adverse State-Court Decisions

As described in court decisions, despite Brady’s full and fair opportunity to
litigate his legal rights at every level of the New York State judicial system, he
would commence a litany of vexatious and harassing legal actions where he
impugned the motivations and integrity of anyone involved with the adverse
State-court decisions. See Brady v. Berman, 18 cv 8459 (VEC) 2019 WL

4546535; and Brady v. IGS, 19 cv 10622 (PAE) 2020 WL 6049649 [citing Brady
19.

20.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 8 of 27

v. Goldman, No. 16 Civ. 2287 (GBD)(SN) 2017 WL 496083 at 2 (S.D.N.Y. Feb.
3, 2017)].
Brady v. Berman Action (S.D.N.Y., 2018)

On September 17, 2018, Brady commenced an action against Geoffrey Berman,
United States Attorney for the Southern District of New York. See Brady v.
Geoffrey Berman et al., 18-cv-8459 (VEC) (ECF 1).

In Brady’s Complaint (/d., ECF 1), he made the following allegations: the first
undisputed crime was committed by New York State Supreme Court Justice
Shirley Kornreich where she admitted to committing a crime by removing and
replacing words in a contract that was done to void the contract and, additionally,
issuing $500,000 in sanctions against Brady to make him too weak to fight back
against her unlawful actions (id., 92); [referencing IGS Realty I| the second
undisputed crime was committed by Supreme Court Justice Barry Ostrager,
Appellate Division, First Department judges Peter Tom, Barbara Kapnick,
Richard Andrias and Troy Webber, and the NYS Court of Appeals when they
deliberately refused to apply the law to proven facts that would have voided
Brady’s personal guarantees in an effort to retaliate and punish Brady for his
year-long effort to disclose their corrupt conduct (/d., 93); and US Attorney
Berman has participated in the crimes by refusing to investigate or acknowledge

them (/d., 95).
21

-

22.

23.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 9 of 27

On August 2, 2019, this court granted defendant’s motion to dismiss, noting,
“Plaintiff James. H. Brady, a serial litigant . . . brings this action for injunctive
relief... seeking “protection” from two “admitted crimes that took place under
the color of law.” Both “admitted crimes” consist of unfavorable judicial
decisions issued by the New York State courts in a series of real estate-related
litigations that did not end in Brady’s favor.” See /d., 2019 WL 4546535.
With respect to GS Realty I, the decision made the following findings:
The “second undisputed crime,” according to plaintiff, “was committed by
Supreme Court Justice Barry Ostrager, Appellate Division, First
Department judges Peter Tom, Barbara Kapnick, Richard Andrias, and
Troy Webber, and the NYS Court of Appeals [when they] deliberately
refused to apply the law to the admitted and proven facts” in JGS Realty v.
Brady. Compl. ¥§ 3, 37. As a result, plaintiff was required to “pay over
$1.7 million dollars” to IGS Realty, which “destroyed [his] three meeting
hall businesses because the Judges of the State of New York deliberately
refused to address the merger clause of [his] three corporate leases, and

have refused to apply the law that voids personal guarantees to the
admitted facts as part of a retaliation scheme against [plaintiff].”

See id.
The legal basis for dismissing Brady’s action was his lack of standing to sue and
the filing injunction issued in Brady v. Goldman, 2017 WL 496083, at 2, which

was viewed as extending to Brady’s claims against /GS Realty. See id.
24.

25.

20.

27.

28.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 10 of 27

Brady v. Ostrager Action (S.D.N.Y. 2019)
On July 30, 2019, Brady filed a Complaint against Hon. Barry R. Ostrager, J.S.C.,
collaterally attacking the jury verdict rendered in JGS Realty I. See Brady v.
Ostrager, 19 CV 7122 (ECF 2).
In this Complaint, Brady alleged: (a) Justice Ostrager retaliated against Brady
during the 2015 trial (id., 411); (b) IGS and Justice Ostrager colluded to engage
in improper conduct throughout the trial (id., 967-89) and (c) the Appellate
Division acted improperly by deliberately refusing to adjudicate the Personal
Guarantee defense (id., 935, 60-61).
Judge Schofield issued an order dismissing the action for two overlapping
reasons: judicial immunity and the Rooker-Feldman doctrine [citing Exxon
Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005)]. See Brady
v. Ostrager, 19-CV-7122 (LGS) (S.D.N.Y, Aug. 20, 2019); Aff'd, Brady v.
Ostrager, (2d Cir., 11/02/20) 2020 WL 6387339.

Brady v. IGS Action (S.D.N.Y. 2019)
On October 31, 2019, Brady filed a Complaint against IGS alleging civil rights
violation which, in actuality, were another collateral attack on the jury verdict in
IGS Realty I. See Brady v. IGS, 19 Civ 10142 (S.D.N.Y.) (PAE) (OTW) (ECF
/).

In this proceeding, Sheindlin represented IGS. See Sheindlin Dec., J 19.
29,

30.

31.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 11 of 27

On July 20, 2020, Magistrate Judge Wang issued a report and recommendation
(R & R) to grant defendant’s motion to dismiss and convene a hearing to
determine whether to issue a filing injunction against Brady. See id., ECF 50.
The R & R made several relevant findings: Brady is a “‘serial litigator” (id., p. 2);
he has been sanctioned in state-court because of his “dragging more than twenty
parties into court to litigate matters that have already been determined and claims
that lack any substance...” (id., pp. 2-3); Brady was warned by the court against
further vexatious litigation (p. 5); and despite the warning, Brady filed the present
action claiming the JGS Realty I verdict was fraudulently obtained and the
underlying IGS lease agreements are invalid (id., p. 4).

On September 8, 2020, Judge Engelmayer issued a decision and order (See Brady
v. IGS, 2020 WL 5414683) that made the following findings: “[The Court] adopts
as accurate the statement of facts set out in the Report.” (/d., p. 2); a jury found
Brady breached his contract to IGS by not paying the rent amounts owed under
his guarantees. (/d., p. 3); on Brady’s appeal, the First Department affirmed in all
respects, and the New York Court of Appeals denied leave to appeal. (/d., p. 3);
on September 5, 2018, that judgment was satisfied through the sale of Brady’s

cooperative apartment. (/d, p. 4).
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 12 of 27

32. Thereafter, Judge Engelmayer ordered Brady’s action dismissed with prejudice

33.

34.

based on the Rooker-Feldman doctrine, res judicata and collateral estoppel. See
id., p. 26.

On October 13, 2020, Judge Engelmayer issued a decision and order granting a
filing injunction enjoining Brady from filing any new action in the Southern
District of New York that relates in any way to the IGS Lease Agreements, the
Personal Guarantees associated therewith, or Brady’s businesses’ occupation of
space in IGS-owned buildings, including any actions concerning the conduct of
any attorney, judicial officer, government official, or other third party in relation
to the IGS Lease Agreements, or any collateral actions arising from those
agreements. See Brady v. IGS, 2020 WL 604964.

In support of the filing injunction, Judge Engelmayer made the following
findings: in June 2015, a unanimous jury found Brady in breach of the Personal
Guarantees of the IGS Lease Agreements and rejected Brady’s defenses and
counterclaims. (/d., p. 2); since this verdict, Brady has launched a series of actions
collaterally attacking aspects of the state court proceedings. (/d., p.3); most
recently, Brady sued the IGS Defendants’ lawyer in IGS Realty II concerning his
role in the events complained of in that case. See Brady v. Sheindlin, No. 20 Civ.
7047, 6 (S.D.N.Y. filed Aug. 30, 2020) (/d., p. 3); Brady is already subject to one

filing injunction to enjoin him from collaterally attacking adverse state-court
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 13 of 27

decision in which he, as here, “impugn[ed] the motivations and integrity of all
the actors involved. Brady v. Goldman, No. 16 Civ. 2287 (GBD) (SN), 2017 WL
496083 at 2 (S.D.N.Y. Feb. 3 2017).” Ud., p.5); in 2019, Brady separately sued
Justice Ostrager in this District, challenging his conduct in, and the outcome of,
IGS Realty I. See Brady v. Ostrager, No. 19 Civ. 7122 (LGS), Dkt. 6. Ud, p.5);
and further stated:

Perhaps most troubling, in August 2020—after Judge Wang
recommended the dismissal of Brady’s claims without leave to replead,
and after she ordered Brady to show cause why she should not
recommend the imposition of a filing injunction—Brady filed yet
another action concerning the IGS Lease Agreements. See Sheindlin,
No. 20 Civ. 7047, Dkt. 1 (S.D.N.Y. filed Aug. 30, 2020); see also id.,
Dkt. 6 (“Sheindlin SAC”). This time, he sued the attorney who had
represented the IGS Defendants in JGS Realty I, Gregory Sheindlin.
Sheindlin SAC. The claims in that action concern the same state-court
adjudication of the validity of the IGS Lease Agreements and Brady’s
related Personal Guarantees as did JGS Realty IT, albeit under the guise
of different causes of action and legal theories, and against a different,
but related, defendant. See id. JJ 13-15, 40-63. Brady now highlights
that this new case did not involve claims against judicial officers, see
IGS Realty IT, Dkt. 61, but that does not change the fact that he has
continued to file vexatious, harassing litigation against the parties to
these actions. It also confirms a disturbing trend in which Brady drags
parties into court whose only apparent wrong had been to represent his
adversaries in litigation (Underline added).

See id., p.6.
Brady v. Sheindlin Action (S.D.N.Y. 2019)
35. On August 30, 2019, Brady filed a complaint in federal court against Sheindlin.

See Brady v. Sheindlin, 20 CV 7047 (S.D.N.Y.) (LJL) (ECF /). Brady couched
36.

37.

38.

39,

40.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 14 of 27

his action as a claim for civil rights violation though, in actuality, it was another
collateral attack on the jury verdict in IGS Realty I. Id.

On September 30, 2020, Brady filed an Amended Complaint (/d., ECF 2) that, in

pertinent part, stated:

{{1. Defendant’s Gregory Sheindlin and The Sheindlin Law Firm used
false instruments in order to defraud the New York State Court and
force the collection of $1,705,535.71 (EXHIBIT 1) from Plaintiff on
September 5, 2018.

q714, 15 [Paraphrased]. There was a trial on June 26, 2015 and Robert
Fass was IGS’ trial attorney.

424. Defendant Sheindlin was hired to do something Robert Fass would
not do, namely to commit fraud on the New York State Court’s and
blatantly lie and assert that Question No. | of the June 26, 2015
Interrogatories meant that Brady was liable under the Personal
Guarantees.

929. “Mr. Sheindlin deliberately and through the criminal fraudulent
act described in this Complaint forced James and Jane Brady to sell
their commercial co-op, which they used as their business to pay over
$1.7 million dollars to a man Mr. Scheindlin [sic] knew was not entitled
to a penny under the Personal Guarantees . . .”

On November 13, 2020, Sheindlin, filed a motion to dismiss. See id. (ECF 14).

On December 1, 2020, Brady filed his opposition. See id., (ECF /7).

The motion is pending.

On December 26, 2020, January 14, 2021 and January 28, 2021, Brady filed

letters (2 pages) addressed to Hon. Lewis J. Liman, U.S.D.J., requesting the Court

grant him permission to file a criminal complaint against Gregory Sheindlin for
41.

42.

43.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 15 of 27

stealing his life savings of over $1.7 million dollars on September 5, 2018. See
id. (ECF 20, 21 and 22).
The Court has not responded to Brady’s three letters.

Brady’s Defamation Per Se
On or about December 16, 2020, Brady sent an email to Sheindlin stating: “One
of my three videos of you on youtube stealing over $1.7 million dollars from me
September 5, 2018 is getting tons of hits.” (underline added). See Exh. / of
Sheindlin Decl. (§ 2/).
On August 13, 2020, Brady used his internet account to publish (aka “post”’) on
the YouTube internet site, with a “public” setting’, three videos with the following
corresponding titles:

Video #1: Judge Judy’s son Gregory Sheindlin stealing over $1.7
million dollars on September 5, 2018

Video #2: Judge Judy’s son Gregory Sheindlin stealing over $1.7
million dollars on September 5, 2018

Video #3: Judge Judy’s son Gregory Sheindlin stealing over $1.7
million dollars on September 5, 2018.

See Exh. 2 to Sheindlin Decl. (Screenshots of the three posted videos including

their title, posted date, viewer comments and Brady’s replies).

 

3 When uploading content to YouTube, the account holder (i.e., Brady) has the option to click one
of three choices for visibility: public, private or unlisted. The “public” setting allows for the
content to be searched by, seen and shared with anyone. In other words, it allows for the greatest
opportunity for dissemination of content.
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 16 of 27

44. The videos have instigated viewers to post negative comments about Sheindlin.

See Exh. 2 to Sheindlin Decl.

45. Brady posted a number of replies under the posted YouTube content including the

following five replies:

Justice requires Gregory Sheindlin to serve a long prison sentence and
lose his law license so he can never inflict fraud schemes again.

It’s sickening that Gregory Sheindlin is such a psychopath that thought
he could get away with this cruel scheme. 10 years minimum in prison
is the medicine he needs.

Gregory Sheindlin is totally corrupt piece of shit who stole over 1.7
million from me through a fraudulent scheme. He will get his.

The worst is that it has been Federal Judges as well as State Judge’s
that Gregory Sheindlin has corrupted. It’s all pay to play. I have this
lowlife on my hook and he is going to be fried. 10 or 12 years in prison
will protect the public.”

“Yup. Bribe money talks and the truth ignored in the courts.”’. .. Now
Shady Sheindlin is going to learn “don’t do the crime if you can’t do
the time.”

See Exh. 2 (pp.3, 4, 5) of Sheindlin Decl.

46. On December 17, 2020, Sheindlin sent the following email correspondence to

Brady:

Dear Mr. James Brady,

The posting of your statements in conjunction with the videos on
YouTube constitute, per se, libel and defamation. It is demanded that
you immediately remove them. As described in recent legal opinions,
it has become your habit to unjustifiably impugn the motivations and
integrity of others with who you disagree. See, Brady v. Goldman, No.
47.

48.

49.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 17 of 27

16 Civ. 2287 (GBD) (SN), 2017 WL 496083 (S.D.N.Y. Feb 3, 2017). It
is a reason why courts are issuing multiple filing injunctions that
prohibit you from filing lawsuits. You will be subject to increasing
consequences if you fail to take immediate action in compliance with
this demand.
Yours,
Gregory Sheindlin
See Exh. 3 of Sheindlin Decl.
On December 17, 2020, Brady sent the following email correspondence to
Sheindlin:
Mr. Sheindlin,
You did exactly what I claim you did to me in the youtube videos and in
my complaint against, you. It’s sick what you did not me and the public
has a right to know.
James H. Brady
See, Exh. 4 to Sheindlin Decl.
On January 28, 2021, Sheindlin sent another email correspondence to Brady
demanding he remove his defamatory statements from the internet. See Exh. 5 of
Sheindlin Decl.
On January 28, 2021, Brady responded to Sheindlin’s demand by sending an

email correspondence (“January 28" Email”) to forty-four (44) people, all of

whom work in the news industry. See Exh. 6 to Sheindlin Decl.
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 18 of 27

50. In the Body of Brady’s January 28" Email, he wrote: “LOCK HIM UP !!! The
third time will be the charm.” See Id.

51. The January 28" Email attached a two-page letter that Brady authored and
addressed to “Honorable Lewis J. Liman,” a United States District Court Judge,
and within the body of the letter Brady wrote:

“[I]t has been proven, and is irrefutable, that Gregory Sheindlin stole
my life savings of over $1.7 million dollars on September 5, 2018 solely
by fraudulently representing that Question Number One on a June 26,
2015 Jury interrogatory sheet was a Jury finding that the personal
guarantees were enforceable, and was a jury finding that my personal
guarantee defenses were denied by the Jury when he knew Question
Number one on the June 26, 2015 Jury interrogatories had absolutely
nothing to do with these issues (emphasis added). .. . The above claim
of irrefutable criminal activity by Gregory Sheindlin is very simple to
FACT CHECK simply by looking at Doc. 6-3 of Plaintiff?’s Amended
Complaint of September 30, 2020... . For a third time, I am pleading
that without fear or favor this politically connected man be promptly
held accountable for his irrefutable destructive acts.”

See Id.
52. On February 3, 2021, Brady sent an email to Sheindlin stating:

Hi Greg

As of this morning your three videos from September 5, 2018 no have
a combined total of over 13,000 views. And that is just the tip of the
iceberg!!!!

Congratulations

Jim

See Exh. 7 to Sheindlin Decl.
53.

54.

55.

56.

57.

58.

59.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 19 of 27

As of February 5, 2021, according to the information on the YouTube site, there
were, collectively, over 13,000 views of Brady’s three video postings. See Exh.
2 to Sheindlin Decl.

By engaging in the conduct set forth above, Brady intentionally, maliciously and
irreparably damaged Sheindlin’s reputation, personally and professionally.

The content of Brady’s expression is false and has been held to be false by court
decisions which affirmed the state-court jury verdict and approved the collection
proceedings in which Sheindlin engaged.

The falsity of Brady’s allegations against Sheindlin have been established.
Brady acted with actual malice in that he acted with knowledge that the
statements were false or with reckless disregard of whether they were false or
not.

Brady is maliciously motivated to extort monies from Sheindlin by tarnishing the
reputation of his good name and, furthermore, Brady intentionally intertwines his
parent’s well-known name within the defamatory statements to increase the scope
of dissemination and damage.

Absent entry of a temporary restraining order, followed by preliminary and
permanent injunctive relief, Brady will continue to engage in a campaign of

defamation against Sheindlin.
60.

61.

62.

63.

64.

65.

66.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 20 of 27

AS AND FOR A FIRST CAUSE OF ACTION

Plaintiff incorporates paras. 1-59 as if fully set forth herein.

Brady’s is liable for defamation because Brady published (1) a false statement
that tended to expose Sheindlin to public contempt, hatred, ridicule, aversion, or
disgrace, (2) published it without privilege or authorization to a third party, (3)
amounting to fault as judged by, at a minimum, a negligence standard, and (4)
and constituted defamation per se.

Brady committed defamation per se as his published statements charged
Sheindlin with one or more serious crimes and tended to injure him in his trade,
business and profession.

Brady’s August 13, 2020 published statements on YouTube falsely claim that
Sheindlin stole $1.7 million dollars from him. See Exh.7 to Sheindlin Decl.

Said statement was published online and remains available for viewing by
consumers of YouTube.

Brady’s statements have exposed Sheindlin to public contempt, hatred, ridicule,
aversion and disgrace as demonstrated by the public’s comments on the YouTube
internet site.

Said statements by Brady are categorically false as Sheindlin engaged in

collection procedures consistent with the laws of the State of New York and the
67.

68.

69.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 21 of 27

sum he collected was determined by and through the justice system in which
Brady participated.
Publication of the identified statement constitutes defamatory per se as it accuses
Sheindlin of the commission of serious crimes, acts of moral turpitude and tends
to injure him in his trade, business and profession, as an attorney, which requires
the confidence and trust of potential clients, actual clients, courts, colleagues and
the general public.
Brady’s statements were uttered with knowledge of their falsehood as repeatedly
determined by our courts.
Brady’s statements were made with actual malice and an intent to harm
Sheindlin’s reputation as demonstrated by many factors including the following
incontrovertible facts:
a. Court decisions that informed Brady that his allegations of criminal
conduct that impugned the motivations and integrity of anyone
involved in the adverse stat-court decisions were false. See, Brady v.
IGS, 19 cv 10622 (PAE) 2020 WL 6049649 [citing Brady v. Goldman,
No. 16 Civ. 2287 (GBD)(SN) 2017 WL 496083 at 2 (S.D.N.Y. Feb. 3,

2017)].
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 22 of 27

b. Court decisions that warned and sanctioned Brady for impugning the
motivations and integrity of anyone involved with the adverse state-
court decisions. Jd.

c. On August 13, 2020, Brady published his defamatory statements on
YouTube a short period of time after learning that Judge Magistrate
Wang’s report described the lack of merit in Brady’s allegations
relating to /GS Realty I and recommended the dismissal of his action
with prejudice. Brady v. IGS, No. 19 cv 10622 (PAE) (OTW)
(07/20/2020) (ECF 50).

d. On December 16, 2020, Brady sent an email to Sheindlin stating: “One
of my three videos of you on youtube stealing over $1.7 million dollars
from me September 5, 2018 is getting tons of hits.” (underline added)
See, Exh. 1 of Sheindlin Decl.

e. Brady posted reply-statements on YouTube that reconfirmed his false
statements and his intent for Sheindlin to be prosecuted for criminal
conduct, be imprisoned and lose his law license. See, Exh. 2 of
Sheindlin Decl.

f. Brady’ posted reply-statements on YouTube that included accusations
stating Sheindlin engaged in the serious crime of bribing judicial

officials. See Exh. 2 of Sheindlin Decl.
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 23 of 27

g. On December 26, 2020, January 14, 2020 and January 28, 2020, Brady
filed letters in an active court proceeding addressed to the pressing
judge that requested the Court grant him permission to report Gregory
Sheindlin to law enforcement authorities for stealing his money and
engaging in fraudulent conduct during court proceedings. Brady v.
Sheindlin, 20 CV 7047 (S.D.N.Y.) (LJL) (ECF 20, 2] and 22)

h. On January 28, 2021, Brady sent an emailed correspondence to forty-
four (44) recipients affiliated with news outlets that contained
statements accusing Sheindlin of stealing money and engaging in
fraudulent conduct during court proceedings. See, Exh. 5 of Sheindlin

Deel.

70. The content and circumstances underlying Brady’s defamatory statements

71.

constitute outrageous conduct, which is malicious, wanton, reckless and
perpetrated in willful disregard for Sheindlin's rights, thus warranting punitive
damages.

The events underlying this case, many of which are established as a matter of law
and/or otherwise uncontroverted, constitute extraordinary circumstances and
there is no adequate remedy at law which can mitigate and prevent further
irreparable injury to Sheindlin except for an injunction requiring Brady to remove

any and all of his published statements that accuse plaintiff Sheindlin of stealing,
72.

73.

74.

75.

76.

77.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 24 of 27

fraud, bribery or any other criminal or unprofessional acts relating to the /GS
Realty I matter, and the injunction should prohibit Brady from publishing any
such statements on any medium in the future.

Brady’s unlawful conduct makes him liable to Sheindlin for compensatory and
punitive damages in an amount exceeding $75,000.

AS AND FOR A SECOND CAUSE OF ACTION

Plaintiff incorporates paras. 1-72 as if fully restated herein.

On January 28, 2021, Brady wrote and published defamatory statement when he
sent email correspondence to forty-four (44) identified members of the news
media that stated it had been proven that plaintiff “stole my life savings of over
$1.7 million dollars...” See Exh. 6 to Sheindlin Decl.

On January 28, 2021, through email correspondence to forty-four (44) identified
members of the news media, defendant wrote that plaintiff misrepresented to
judicial authorities the meaning and substance of a jury verdict, allowing him to
engage in “irrefutable criminal conduct.” Jd.

Said written statements represent libel and defamation per se as they falsely
accuse plaintiff both of criminal activity with an element of moral turpitude and
of unprofessional conduct in his profession as an attorney at law.

The defamation per se was written and published with knowledge of its falsehood

as repeatedly determined by our courts and was made with actual malice in an
78.

79.

80.

81.

82.

83.

84.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 25 of 27

effort to embarrass plaintiff, as well as his family members, and to use his

unlawful conduct to aid in his recovery of $1.7 million dollars.

Brady’s conduct established actual malice, for all of the reasons described above

including but not limited to the allegations set forth in paragraph 69.

Brady’s conduct constitutes outrageous conduct, which is malicious, wanton,

reckless and perpetrated in willful disregard for Sheindlin's rights.

Brady’s unlawful conduct makes him liable to Sheindlin for compensatory and

punitive damages in an amount exceeding $75,000.

AS AND FOR A THIRD CAUSE OF ACTION

Plaintiff incorporates paras. 1-78 as if fully restated herein.

On or about January 13, 2021, Brady posted an advertisement (“The Ad’) on

Craigslist that purported to seek a litigation attorney to represent him in Brady v.

Sheindlin. See Exh. 8 to Sheindlin Decl.

The Ad is viewable by the general public on the internet. See id.

Brady wrote and published the following statements in The Ad that constitute

defamation per se:
The case proves that Sheindlin used false instruments in a fraud scheme
to collect over 1.7 million dollars on a personal guaranty for his client
on September 5, 2018. The case has not broken in the news yet since it
is being suppressed for this politically connected man but it will break

very soon because the case is too scandalous to be ignored and over
7000 people have already learned about the case on youtube.
85.

86.

87.

88.

Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 26 of 27

. . Also there are three under cover videos of Sheindlin from

September 5,2018 as he was stealing the money that can be seen on

YouTube if you type in the name Gregory Sheindlin.
Brady’s statements constitute defamation per se.
Brady’s statements were published with actual malice.
Brady’s conduct constitutes outrageous conduct, which is malicious, wanton,
reckless and perpetrated in willful disregard for Sheindlin's rights.
Brady’s unlawful conduct makes him liable to Sheindlin for compensatory and
punitive damages in an amount exceeding $75,000.
PRAYER FOR RELIEF

WHEREFORE, plaintiff prays that this Honorable Court [a] accept
Jurisdiction over this matter, [b] hear and decide this matter; [c] order Brady to
remove his statements about Sheindlin from the internet including but not limited
to from YouTube and Craigslist, and to retract his email dated January 28, 2021
to the same persons defendant sent it to in the first instance and/or through the
present date; [d] temporarily, preliminarily and permanently enjoin defendant
from uttering, writing, publishing or otherwise spreading false statements
concerning plaintiff, his agents, assigns, those acting in concert with him or
family members that in any way state or imply that Sheindlin engaged in

unlawful, unethical or unprofessional conduct relating to any aspect of JGS Realty

! or Enforcement Proceeding; [e] award plaintiff compensatory damages for the
Case 1:21-cv-01124-PGG Document1 Filed 02/08/21 Page 27 of 27

embarrassment and other harms caused him by the referenced publications; [f]
award plaintiff punitive damages for the malicious, wanton, reckless and willful
violations of plaintiff's rights in which defendant has repeatedly engaged and [g]
enter any other order for relief as required by law or equity, including the
reasonable costs and disbursements arising from this litigation.

Respectfully s Cea

4KEL H. SUSSMAN [3497]

 

ao

SUSSMAN & ASSOCIATES

PO BOX 1005

1 RAILROAD AVENUE, 38? FLOOR
GOSHEN, NY 10924

(845)-294-399 |
Sussman1@sussman.law

Counsel for Plaintiff Gregory Sheindlin
